Citation Nr: 1009819	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for pes planus on and after January 24, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and associate, A.C.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to June 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which, inter alia, granted the Veteran's service connection 
claim for pes planus at a 0 percent (noncompensable) 
disability rating.

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the Central Office; a copy of the 
transcript has been associated with the record.

This case previously reached the Board in January 2008.  At 
that time, the Veteran's service connection claim for an 
initial rating for pes planus had been "staged" into a 
compensable initial rating claim from June 10, 2003 to 
January 23, 2007, and an initial rating in excess of 10 
percent after January 24, 2007.  The claim for an initial 
rating in excess of 10 percent after January 24, 2007, was 
remanded by the Board for further development, and has been 
returned to the Board for further appellate consideration.  
However, in the same decision, the Board granted the 
Veteran's a compensable rating of 10 percent for the 
Veteran's pes planus for the period from June 10, 2003 to 
January 23, 2007.  As the claim for an initial rating in 
excess of 0 percent for the period from June 10, 2003 to 
January 23, 2007 has been previously adjudicated by the 
Board, only the claim for an initial rating in excess of 10 
percent after January 24, 2007, remains for appellate review.

The issue of entitlement to a temporary total rating based 
surgery due to pes planus pursuant to the provisions of 38 
C.F.R. § 4.30 has been raised by the record (see the January 
2010 Informal Brief of Appellant in Appealed Case), but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is characterized by 
evidence of marked deformity, pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  

2.  The Veteran's bilateral pes planus is not characterized 
by pronounced, marked pronation, extreme tenderness of the 
plantar surfaces of the feet, or severe spasm of the tendo 
Achillis on manipulation, and is improved by orthopedic 
appliances.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating of 30 percent, but no greater, 
for bilateral pes planus have been met after January 24, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the AOJ to the Veteran dated in August 
2003, April 2005, and June 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing her about the information and 
evidence not of record that was necessary to substantiate her 
initial claim; (2) informing her about the information and 
evidence the VA would seek to provide; and (3) informing her 
about the information and evidence she was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Furthermore, the March 2006, and June 2008 letters from the 
AOJ further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

With regard to the timing of VCAA notice, the Board sees the 
AOJ did not provide the Veteran with all general VCAA notice 
prior to the May 2004 determination on appeal.  But in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
her claims, such that she is still provided proper due 
process.  In other words, she must be given an opportunity to 
participate effectively in the processing of her claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing VCAA 
notice in March 2006, the AOJ adjudicated the claim in the 
March 2006 SOC and April 2007 SSOC.  And after providing 
additional VCAA notice in June 2008, the AOJ again went back 
and readjudicated the claim in the most recent January 2010 
SSOC.  The record demonstrates that each time after providing 
the required notice, the AOJ reconsidered the claim - 
including to address any additional evidence received in 
response to the notice.  Therefore, the timing defect in the 
notice has been rectified.  Prickett, 20 Vet. App. at 376.  
In addition, the Veteran has never alleged how any timing 
error prevented her from meaningfully participating in the 
adjudication of her claim.  As such, the Veteran has not 
established prejudicial error in the timing of her VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

However, with regard to content, it is noted the claim at 
issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of her claims, 
including these downstream disability rating and effective 
date elements.  And if she did not receive this notice, for 
whatever reason, it is the VA's obligation to explain why 
this is not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104, 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

Applying the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

In fact, with respect to content, the AOJ actually provided 
the Veteran with downstream Dingess notice in March 2006, and 
June 2008 letters pertaining to the disability rating and 
effective date elements of her pes planus claim.  Further, 
after the Veteran filed an NOD as to a higher initial rating 
for pes planus, the additional notice requirements described 
within 38 U.S.C. §§ 5104, 7105 were met by the March 2006 SOC 
and subsequent SSOCs.  Specifically, these documents provided 
the Veteran with a summary of the pertinent evidence as to 
her pes planus claim, a citation to the pertinent laws and 
regulations governing a higher rating for her pes planus, and 
a summary of the reasons and bases for the AOJ's decision to 
deny a higher rating for pes planus.  Therefore, the Veteran 
has not met her burden of establishing any prejudice as to 
notice provided for the downstream initial rating and 
effective date elements of her claim, such that there is no 
prejudicial error in the content of VCAA notice.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, and two VA 
medical examinations.  The Veteran has submitted personal 
statements, hearing testimony, and private medical evidence.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has she 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance her claim has been met.

Furthermore, the Board is also satisfied as to substantial 
compliance with its January 2008 remand directives as 
required by Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination more than 
substantially complied with the Board's remand order).  The 
Board remanded the Veteran's claim to the AOJ to undertake 
three actions.  First, the AOJ was to ask the Veteran to 
identify all medical providers who had treated her from 
January 2007 to the present, and to obtain those records.  
This the AOJ did through the VCAA letter of June 2008.  The 
Veteran responded by indicating that her treatment records 
were held by the McGuire VA Hospital in Richmond, Virginia.  
See the Veteran's statement of June 2008.  The AOJ obtained 
records from this facility regarding the Veteran's treatment 
for the period from June 2008 to December 2009.  Second, the 
AOJ was to provide the Veteran a current VA podiatry 
examination, by an appropriate specialist.  Such an 
examination was provided in December 2009.  Finally, the AOJ 
was to readjudicate the Veteran's claim, which was 
accomplished by the January 2010 SSOC.  The Board finds that 
in the present case, there was substantial compliance with 
the Board's January 2008 remand directives.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating after January 24, 2007, for 
bilateral pes planus, the Board is required to evaluate all 
the evidence of record reflecting the period of time from 
January 24, 2007 until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since January 24, 2007 when her 
disabilities have been more severe than at others.  Id. at 
126.

Analysis- Higher Initial Disability Rating for Bilateral Pes 
Planus after January 24, 2007

The Veteran is currently rated at 10 percent for a bilateral 
pes planus Diagnostic Code 5276 (pes planus) for the period 
after January 24, 2007. 

The Board has considered other Diagnostic Codes; however, 
there is no evidence of weak foot (Diagnostic Code 5277), pes 
cavus (Diagnostic Code 5278), Morton's disease (Diagnostic 
Code 5279), and hallux rigidus (Diagnostic Code 5281) 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283) or for an "other foot injury" 
(Diagnostic Code 5284).  Although there is evidence of hallux 
valgus, the Veteran was service connected for this disorder 
in the May 2004 rating decision on appeal.  In raising her 
appeal, the Veteran chose to specifically appeal only the pes 
planus claim.  As such, these Diagnostic Codes are not for 
application in regards to the present claim.  See Butts v. 
Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  Furthermore, neither the private X-rays provided 
by P. Burckwall, M.D., dated in February 2007, nor the X-ray 
provided by the VA medical examination in May 2009 diagnosed 
the Veteran with arthritis, and so there is no cause to 
evaluate the Veteran's pes planus under Diagnostic Code 5010.  
38 C.F.R. §§ 4.59, 4.71a.  It follows that the Board will 
evaluate the Veteran's disability under Diagnostic Code 5276, 
for acquired flatfoot, to determine if she is entitled to a 
higher rating.

The Veteran's bilateral pes planus has been rated 10 percent 
disabling in accordance with 38 C.F.R. § 471a, Diagnostic 
Code 5276.  Under that diagnostic code, the provisions for 
bilateral pes planus are as follows.  The 10 percent rating 
presently in effect is for moderate pes planus, evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, pain on manipulation and use 
of the feet, either bilaterally or unilaterally.  Severe pes 
planus requires objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities, and is rated at 30 percent 
bilaterally, 20 percent unilaterally.  Pronounced pes planus 
requires marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, and is rated at 50 percent 
bilaterally, 30 percent unilaterally.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Upon review of the evidence, a higher 30 percent rating is 
warranted for the Veteran's bilateral pes planus after 
January 24, 2007.  38 C.F.R. § 4.7.  The Veteran provided a 
private treatment record dated in February 2007 by Dr. 
Burkwall, which indicated that the Veteran had constant pain, 
which could be "elicited by physical activity."  The right 
foot showed malalignment, but no pronation with moderate 
tenderness.  The left foot showed slight malalignment as well 
with moderate tenderness, but no pronation.  The Veteran was 
also provided with a VA medical examination in December 2009 
which indicated that the Veteran has pain while standing, 
walking, and at rest, as well as upon manipulation.  For the 
left foot, the VA examiner noted that there was evidence of 
painful motion, with forefoot malalignment.  For the right 
foot, the VA examiner noted that the Veteran experienced 
painful motion and swelling, with forefoot malalignment, and 
that the Veteran had been treated for a bunionectomy for the 
right foot.  The Veteran herself also indicated that she had 
no arch in her left feet at the October 2007 Board hearing, 
and that she had calluses on the bottoms of her feet.  See 
the hearing transcript pg. 20, 21.  Furthermore, the VA 
medical treatment records for the period from June 2008 to 
December 2009 reveal that the Veteran was consistently 
treated for pain over the course of the appeal period, and 
given a right bunionectomy in July 2008 with a hardware 
extraction in October 2009.

Both the private treatment record provided by Dr. Burkwall, 
and the VA medical examination, show malalignment of the 
Veteran's feet, indicative of marked deformity.  The medical 
records for the appeal period and the Veteran's statements 
have consistently indicated that she experiences constant 
pain, accentuated by both manipulation and use.  The Veteran 
also indicated that she experiences swelling.  See the 
hearing transcript pg. 21.  Furthermore, the VA medical 
treatment records showing treatment for bunions of the right 
foot over the appeal period shows evidence of characteristic 
callosities.  As such, the evidence of record shows a 
disability picture consistent with the 30 percent rating for 
severe bilateral flatfoot, despite the fact that not all 
symptoms are consistently present in both feet.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide 
guidance as to the severity of symptoms contemplated for each 
rating; they are not all-encompassing or an exhaustive list).  
Therefore, extending the Veteran the benefit of the doubt as 
directed by 38 C.F.R. § 4.3, the Board concludes that the 
Veteran is entitled to a rating of 30 percent for severe flat 
foot after January 24, 2007.  

However, the Board concludes that a 50 percent rating is not 
appropriate at this time.  The Board notes that at the 
December 2009 VA medical examination the VA medical examiner 
noted that the Veteran was wearing orthotics, although their 
efficacy was poor, indicating that the orthotics were still 
somewhat helpful.  The Veteran also indicated at her October 
2007 hearing that her orthotics did not help, but that she 
continued to wear them.  See the hearing transcript pg. 14-
15.  Furthermore, at the December 2009 examination there was 
no evidence of pronation, no marked inward displacement, and 
no severe spasm of the tendo achillis on manipulation.  As 
such, the pain and discomfort caused by the Veteran's 
bilateral pes planus is more accurately characterized as 
showing objective evidence of marked deformity, and pain on 
manipulation and use accentuated, as is characteristic of a 
30 percent disability rating.    

With regard to functional loss, the December 2009 VA medical 
examination noted that the Veteran's pes planus caused severe 
effects on her ability to do chores, shopping, and traveling.  
The examiner also indicated that the Veteran's pes planus 
prevents her from engaging in exercise, sports, or 
recreation, but there were only mild to moderate affects on 
bathing, dressing, grooming and driving.  At her October 2007 
Board hearing, the Veteran also indicated that her pes planus 
caused her to experience weakness and pain (indicated at a 
level of 8 out of 10), which meant that she had to rest 
frequently when walking around.  See the hearing transcript 
pg. 6, 20, 21.  She also indicated that her feet were 
affected by the cold, and the pain occasionally woke her up 
at night.  Id. pg. 22.  The Veteran's associate, A.C., also 
indicated that the Veteran showed experiencing pain due to 
her flat feet and that she had to rest frequently.  Id. pges. 
23-24.  The private treatment record dated in February 2007 
provided by Dr. Burkwall also indicated that the Veteran 
experiences constant pain and weakness due to her pes planus.  
As such, although there is some functional loss, the 
Veteran's bilateral pes planus is adequately represented in 
the 30 percent rating currently assigned for severe pes 
planus as none of the functional loss is equivalent to 
pronounced, marked pronation, extreme tenderness of the 
plantar surfaces of the feet, or marked inward displacement 
with severe spasm of the tendo achillis on manipulation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

In summary, the Board finds that the evidence supports a 30 
percent initial disability rating, but no greater, for the 
Veteran's pes planus after January 24, 2007, under Diagnostic 
Code 5276.  38 C.F.R. § 4.71a.  The Board adds that it does 
not find that the Veteran's service-connected bilateral pes 
planus should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.

Extra-Schedular Consideration

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the AOJ or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the AOJ or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  The 
Veteran has indicated that she is unable to work due to her 
pes planus.  See the Veteran's statement of June 2008.  
However, the evidence of record indicates that the Veteran 
left her job to become a student.  See the hearing transcript 
pges. 16, 17-18, and the VA medical examination of December 
2009.  Finally, there is also no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization 
during the appeal period to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule, even 
the Veteran's surgical bunionectomy of July 2008 and related 
treatment was apparently on an outpatient basis.  In reaching 
this conclusion, the Board notes that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A higher 30 percent rating for the Veteran's bilateral pes 
planus is granted after January 24, 2007, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


